Undercofler, Presiding Justice.
The mother appeals á change of her son’s custody to his father. When the parents were divorced in 1971, they had agreed that she would have custody of the child. The father filed his modification petition in 1976, and was awarded temporary custody by agreement of the parties. At the final hearing in March, 1978, the juvenile court, to which the case had been transferred by the superior court, granted the father’s modification petition giving him permanent custody. Although we agree that the past mental problems of the mother are insufficient grounds on which to base a present change of custody, see Campbell v. *106Chapman, 238 Ga. 427 (233 SE2d 155) (1977), there is reasonable evidence in this case to support the finding that conditions have changed that have had a present effect on the child, which warrant the custody change. Shiver v. Shiver, 241 Ga. 130 (244 SE2d 241) (1978); Hawkins v. Hawkins, 240 Ga. 30 (239 SE2d 358) (1977); Robinson v. Ashmore, 232 Ga. 498 (207 SE2d 484) (1974).
Submitted June 30, 1978
Decided September, 7, 1978.
Almand, Grice, Knight & Mills, O. Hale Almand, Jr., for appellant.
Kice H. Stone, John W. Collier, for appellee.

Judgment affirmed.


All the. Justices concur.